Per Curiam:
: The order appealed from should be modified by striking from the 3d paragraph thereof the words “together with the full name and address of such person, firm and corporation,” and by striking from the 4th paragraph thereof the words “together with the name of the manufacturer," and from the 5th paragraph the words “ from whom it purchased such rugs." As so modified-the order should be affirmed, without costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.